Citation Nr: 0913063	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 2002 to December 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.


REMAND

The Veteran's service treatment records (STRs) for her period 
of active duty from July 2002 to December 2005 are clearly 
incomplete.  In September 2006, the RO made a formal finding 
that additional STRs are unavailable for review.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the STRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992). 

Information obtained from the available STRs and the VistA 
Imaging System reflects that, beginning in January 2004 (and 
possibly as early as June 2003), the Veteran received 
psychiatric treatment and counseling with the 52nd Medical 
Group at the Landstuhl Regional Medical Center.  The 
psychiatric diagnoses included neurotic depression, 
depressive disorder not elsewhere classified (NEC), recurrent 
major depressive disorder (MDD) and borderline personality 
disorder.  Notably, a general psychiatric examination in 
August 2005 reportedly diagnosed recurrent depressive 
psychosis, unspecified.

The RO has not attempted a direct search with the 52nd 
Medical Group at the Landstuhl Regional Medical Center for 
additional STRs.  Notably, an August 2005 outpatient 
treatment record noted that the Veteran's STRs were being 
maintained at Spangdahlem, Germany.  Additionally, the record 
reflects that the Veteran was medically evacuated to Lackland 
Air Force Base from Germany wherein she received treatment at 
Wilford Hall Medical Center.

VA has an obligation to request records directly from these 
treating military facilities as there is sufficient 
information to identify and locate the potential custodian of 
records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).

The Board next notes that the RO has adjudicated this claim 
under the wrong legal standard.  The available STRs include 
the Veteran's March 2002 enlistment examination, wherein she 
denied a pre-service history of psychiatric symptoms or 
having been evaluated or treated for a mental condition.  See 
Report of Medical History Box 17.  Her clinical evaluation 
indicated a normal psychiatric status.  

As the March 2002 enlistment examination did not note the 
pre-existence of a mental disorder, the presumption of 
soundness attaches to this claim.  38 U.S.C.A. § 1111; Crowe 
v. Brown, 7 Vet. App. 238 (1994).  Accordingly, VA holds the 
burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's psychiatric disorder pre-existed 
service and (2) that such psychiatric disorder was not 
aggravated by service.  38 U.S.C.A. § 1111.  See VAOGCPREC 3-
2003 (July 15, 2003).  

As noted above, the Veteran was purportedly diagnosed with a 
recurrent depressive psychosis, unspecified, during service.  
A psychosis is deemed a chronic disease by VA.  38 C.F.R. 
§ 3.309(a).  For chronic disabilities, such as a psychosis, a 
presumption of service connection arises when the claimant 
shows in-service incurrence and the same diagnosis after 
discharge.  See Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Furthermore, a psychosis which pre-existed 
service and manifests itself to a degree of 10 percent or 
more during service may be presumed service-connected.  See 
Splane v. West, 216 F. 3d 1058 (2000); 38 C.F.R. § 3.309(d); 
67 Fed. Reg. 67792-67793 (Nov. 6, 2002).

This case must also be remanded to provide corrective notice 
and readjudication under the correct legal standard(s).

Next, the Board finds that the Veteran's denial of a pre-
service history of psychiatric treatment on her March 2002 
enlistment examination was not accurate.  In service, the 
Veteran testified before a Medical Evaluation Board (MEB) 
that she was diagnosed with dysthymic disorder in late 1997, 
and received formal treatment for 4-6 months.  

On remand, the Veteran must identify all pre-service 
providers of treatment for her psychiatric disorder(s), to 
include the physician who treated her for dysthymic disorder 
for approximately 4-6 months in late 1997, and any treatment 
received for reported suicide attempts at the ages of 12 and 
16.

Finally, the Board finds that finds that medical opinion must 
be obtained in this case to conform to the legal standard of 
review set forth in VAOGCPREC 3-2003, and to clarify whether 
the Veteran's current psychiatric disorder(s) involves a 
psychosis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
for the following:
    
a) advise the Veteran that a legal 
standard potentially applicable to her 
claim is whether clear and unmistakable 
evidence establishes that both (1) a 
psychiatric disorder pre-existed 
service and (2) that such psychiatric 
disorder was not aggravated by service;

b) advise the Veteran of the 
presumptive provisions applicable to 
chronic diseases such as psychosis; and 

c) notify the Veteran that she must 
identify all pre-service providers of 
treatment for her psychiatric 
disorder(s), to include the physician 
who treated her for dysthymic disorder 
for approximately 4-6 months in late 
1997, and any treatment received for 
the reported suicide attempts at the 
ages of 12 and 16.

2.  Conduct direct searches for any 
available STRs at the following locations:

a) the 52nd Medical Group at the 
Landstuhl Regional Medical Center from 
June 2003 to August 2005, 
    
b) Spangdahlem Air Force Base from June 
2003 to August 2005;
    
c) any available records at Wilford 
Hall Medical Center at Lackland Air 
Force Base; and.

d) a specific request to the 
appropriate entity for complete copies 
of the Veteran's August 2005 MEB 
proceeding and the October 2005 
Physical Evaluation Board proceeding, 
including any transcripts of testimony.

3.  Obtain the Veteran's clinic records of 
psychiatric treatment from the Dallas, 
Texas VA Medical Center (VAMC) since 
August 2007.

4.  Upon completion of the above, the 
Veteran should be afforded psychiatric 
examination for the purpose of determining 
the nature and etiology of her current 
psychiatric disorder(s).  The examiner 
should review the contents of the entire 
claims files, and obtain relevant history 
from the Veteran.  Following the 
examination, the examiner should express 
opinion on the following questions: 


a) what is the diagnosis, or diagnoses, 
of current psychiatric disorder(s) (if 
any);  

b) whether the evidence clearly and 
unmistakably establishes that such 
disease pre-existed her period of 
active service from July 2002 to 
December 2005 and, if so, whether it is 
clear and unmistakable that such 
disorder(s) did not undergo a permanent 
increase in severity during the period 
of service that was beyond the natural 
progress of the disorder;

c) whether the Veteran currently 
manifests a psychosis that was first 
manifested or aggravated in service, 
became manifest within one year from 
service and/or is causally related to 
service.

The examiner's opinion must address all 
psychiatric diagnoses of record except for 
post-traumatic stress disorder (PTSD), to 
include neurotic depression, depressive 
disorder NEC, recurrent MDD, borderline 
personality disorder, and recurrent 
depressive psychosis, unspecified.

The examiner's attention is directed 
toward the available STRs reflecting 
psychiatric diagnoses of depression, 
depressive disorder NEC, recurrent MDD and 
borderline personality disorder; a general 
psychiatric examination in August 2005 
reportedly diagnosing recurrent depressive 
psychosis, unspecified; the August 2005 
Medical Evaluation Board which found a 
pre-existing dysthymic disorder that was 
not aggravated beyond the normal 
progression of the disorder during 
service, which included the Veteran's 
testimony of being diagnosed with 
dysthymic disorder in late 1997, and 
receiving formal treatment for 4-6 months; 
and the Veteran's own report of suicide 
attempts at the ages of 12 and 16.

The examiner must provide a rationale for 
the opinions expressed.  The claims folder 
and a copy of this remand should be made 
available to the examiner.

5.  Thereafter, the RO should conduct a de 
novo review of the claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  

In so doing, the RO should review the 
claim under the legal standard set forth 
by VAOGCPREC 3-2003, and consider whether 
the presumptive provisions relating to 
psychosis apply to the case.

Most importantly, the RO should insure 
that the questions asked by the Board have 
been answered by the VA examiner, to the 
extent possible.

If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

